Citation Nr: 1609568	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from March 24, 2010.

(NOTE: The issue of entitlement to an initial rating in excess of 30 percent prior to November 17, 2014 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with depression is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from September 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2007, a hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was previously before the Board in January 2010 and July 2014, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed by the AOJ and with no further action necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The claim for a TDIU is moot.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from March 24, 2010, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned when the disabled veteran is unable to obtain or maintain a substantially gainful employment as a result of service connected disabilities.  A veteran will prevail on a schedular TDIU claim if the following two criteria are satisfied.  The veteran (1) has either a single service connected disability rated at 60 percent or more, or multiple service connected disabilities totaling 70 percent, with at least one disability that is rated at 40 percent or more; and (2) is unable to obtain or maintain substantially gainful employment based solely on service connected disabilities.  38 C.F.R. § 4.16(a), 4.25 (2015).  The Veteran's meets the schedular criteria for eligibility for a TDIU during the relevant period addressed in this decision (from March 24, 2010). 

A TDIU rating is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99, which held that a TDIU could not be considered if a claimant already had a 100 percent rating for one or more disabilities.  The award of a total schedular rating does not moot the issue of entitlement to TDIU, as TDIU may still be assigned on the basis of the Veteran's remaining service-connected disabilities, including on an extraschedular basis.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008). 

A veteran is entitled to special monthly compensation (SMC) when the veteran has 'a service-connected disability rated as total' and a separate disability or disabilities rated at 60 percent or higher.  38 U.S.C. § 1114(s) (West 2014).  A TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

In the July 2014 decision, the Board found the Veteran's service-connected disabilities did not warrant a TDIU prior to August 12, 2009, as the competent evidence did not demonstrate that the Veteran's service-connected disabilities alone rendered him unable to obtain and retain substantially gainful employment.  From August 13, 2009, to March 23, 2010, the Board found the Veteran's combined disability evaluation met the schedular criteria for TDIU and the competent evidence demonstrated that symptomatology associated with his service-connected disabilities rendered him unable to obtain and retain substantially gainful employment.  The Board remanded the issue of entitlement to TDIU for the period beginning March 24, 2010, for additional development.   

In this case, the Veteran has been awarded a combined schedular rating of 100 percent for the period beginning March 24, 2010.  Therefore, the question before the Board is to determine whether he has a single disability that would prevent him from obtaining and retaining substantially gainful employment.  

The Board recognizes the Veteran has asserted that he is unemployable solely due to his psychiatric disability and, in a separate decision, the Board increased his initial PTSD disability rating to 70 percent.  However, in that separate decision, the Board also determined that the Veteran has not met the criteria for a 100 percent rating under Diagnostic Code 9411 for his PTSD, and Board determined the Veteran is not entitled to a TDIU solely due to his service-connected PTSD.  Further, the Veteran has not asserted, and the evidence does not suggest, that any of his other service-connected disabilities, by themselves, render him unable to obtain and retain substantially gainful employment.  In fact, it was determined in the July 2014 Board decision, that it was the combined effects of the Veteran's various service-connected disabilities which rendered him unable to obtain and retain substantially gainful employment for the period from August 13, 2009, to March 23, 2010.  

Therefore, the findings in Bradley are not applicable to this case, and the issue of entitlement to a TDIU beginning March 24, 2010, is moot as the Veteran is in receipt of a combined schedular 100 percent rating for his various service-connected disabilities from that date.  






							(Continued on the next page)

ORDER

Entitlement to a TDIU from March 24, 2010, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


